Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-33 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group II, claims 2-4 and 33, directed to an acyl-tRNA analogue capable of ribosome-directed translation having a structure tRNA-A-z-L; and the election of Species without traverse as follows: 
Species (A): wherein the structure of an aminoacyl-tRNA is from the right side of Figure 18, as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(claim 2); 
Species (E): wherein the specific species of x and y is (f) a carbonyl as either x or y and an alpha-effect amine as the other (claim 33), in the reply filed on July 19, 2021 is acknowledged.  

Claims 1 and 5-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 2-4 and 33 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 29, 2018 and October 28, 2019 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed July 16, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/013561, filed January 13, 2017.

Claim Objection/Rejections
	Claim Interpretation: all aminoacyl-tRNA analogs having the broad structure tRNA-A-z-L as recited in claim 2 are interpreted to be capable of ribosome-directed translation.
	The structure tRNA-A-z-L is interpreted not to comprise orthogonally reactive moiety y, and reactive moiety x.

Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on 07-16-2018 does not comply with the requirements of 37 CFR 1.121(c) because the text of claims 2-4 are not submitted with markings to indicate the status of changes that have been made relative to the immediate prior version of claims filed on 07-16-2018. 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (2) Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn-currently amended.” Specifically, claims 27-46 are new claims.

	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.

Claim Objection
	Claim 2 is objected to because of the following informalities: Claim 2 recites the term “selected from the group consisting of canonical amino acids, -hydroxyl acids...and -hydroxyl acids” (underline added) in lines 6-7, such that the term “-hydroxyl acids” is repeated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 is indefinite for the recitation of the term “may be transferred” in lines 3-4 because it is unclear as to what functional group and/or structure is present at the 3’ terminal of the tRNA, and whether at least one hydroxyacyl group or aminoacyl group is transferred, or is not transferred, to the 3’ terminal of tRNA as suggested in line 1 and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “-hydroxyl acids” in line 7 because when “A” reacts with tRNA, the acid group is no longer present such that “A” cannot be an “-hydroxyl acid”, but appears to form an ester linkage and, thus, the metes and bounds of the claim cannot be determined.
Claims 2 and 3 are indefinite for the recitation of the term “orthogonally reactive moiety y” in line 8 because it is unclear whether the “orthogonally reactive moiety y” is still present on “A” (in the aminoacyl -hydroxyacyl group) in the molecule having the structure tRNA-A-z-L as recited, or whether “orthogonally reactive moiety y” reacts with ‘reactive moiety x’ or ‘tRNA’ and is, therefore, not present in the structure as recited (e.g., such that ‘A’ as shown in the structure does not comprise “orthogonally reactive moiety y”) and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “reactive moiety x” in line 9 because it is unclear whether the “reactive moiety x” is still present on “linker L” in the molecule having the structure tRNA-A-z-L as recited, or whether “reactive moiety x” reacts with ‘A’ or ‘orthogonally reactive moiety y’ and is, therefore, not part of the structure as recited (e.g., such that “L” as indicated in the structure does not comprise “reactive moiety x”) and, thus, the metes and bounds of the claim cannot be determined.
Claim 4 is indefinite for the recitation of the term “the 3’ cytosine C75” in line 1. There is insufficient antecedent basis for the term “the 3’ cytosine C75” in the claim. Moreover, claim 4 depends from claim 2, wherein claim 2 does not recite a “3’ cytosine C75” and, thus, the metes and bounds of the claim cannot be determined.
Claim 33 is indefinite for the recitation of the terms “x” and “y” in lines 1-9 because there is no corresponding structure of “x” and/or “y” in the acyl tRNA analogues having the structure “tRNA-A-z-L”, such that it is unclear where “x” and “y” are present in the structure of any acyl tRNA analogues because it appears that “x” and “y” refer to reactive groups that are no longer present in the analog structure, and whether the terms are meant to represent the formation of amide bonds, esters, ethers, imides, etc. in the analog structure and, thus, the metes and bounds of the claim cannot be determined.
Claim 33 is indefinite for the recitation of the term “alpha-effect amine” in line 6 because it is unclear what amines encompass the term “alpha-effect amine”, and whether the term includes all amines having an alpha substituent, whether the term refers to amines having a particular level of nucleophilicity, whether the term refers to amines having a particular krel value, or whether “alpha-effect amines” of the invention are defined by some other parameter and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “the acyl-tRNA analogue according to claim 2, wherein the 3’ cytosine C75 is not 2’-deoxycytosine”. Claim 4 depends from claim 2, wherein claim 2 recites “tRNA has a 3’ terminus to which at least one hydroxyacyl or aminoacyl group may be transferred” in lines 4-5; and “A is an aminoacyl or -hydroxyacyl group selected from...and -hydroxyl acids”. Thus, claim 4 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 2-4 and 33 are rejected under 35 U.S.C. 102(a1) as being anticipated by Noren et al. (Science, 1989, 244, 182-188).
Regarding claims 2-4 and 33, Noren et al. teach a general method for the site-specific incorporation of unnatural amino acids into proteins (interpreting unnatural amino acids as non-canonical amino acids, claim 3) (Abstract, lines 1-3). Noren et al. teach in Figure 5, the chemical aminoacylation of tRNACUA, wherein the aminoacyl-tRNA of Figure 5 comprises tRNA (interpreted as tRNA with a 3’ terminus) linked the aminoacyl group (interpreted as tRNA-A), which is linked to R by a covalent linker as indicated by –O-C(O)-C(NH2)(R) (interpreted as producing tRNA-A-z-L) (interpreted as the structure of claim 2; encompassing a non-canonical amino acid; not 2’-deoxycytosine; a primary amine; and a carbonyl and an alpha-effect amine, claims 2-4 and 33) (pg. 185, col 2, Figure 5; and pg. 186, col 1, first full paragraph, lines 1-3). Figure 5 (in part) is shown below:

    PNG
    media_image2.png
    341
    405
    media_image2.png
    Greyscale

Figure 5
 tRNA can be aminoacylated in vitro with [3H]phenylalanine to afford [3H]Phe-tRNACUA (interpreted as at least one canonical amino acid, claim 2) (pg. 185, col 1, first partial paragraph, lines 9-13). Noren et al. teach that chemical misacylation should be generalized to any amino acid-like structure (interpreted as encompassing at least one non-canonical amino acid, claim 3) (pg. 185, col 2, first partial paragraph, lines 3-7).
Noren et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



(2)	Claims 2-4 and 33 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hartman et al. (PNAS, 2006, 103(12), 4356-4361).
Regarding claims 2-4 and 33, Hartman et al. teach the synthesis of extremely large libraries (>1013) of novel compounds in a format that is amendable to in vitro selection and directed evolution by mRNA-display, such that the chemical aminoacylation of tRNA, or the chemical modification of aminoacylated tRNA, is often used to allow amino acid analogs to enter the translational pathway (interpreted as the aminoacylation of the 3’ of tRNA, claim 2) (pg. 4356, col 1, first full paragraph, lines 7-13). Figure 1A is shown below:

    PNG
    media_image3.png
    354
    493
    media_image3.png
    Greyscale

Figure 1A
Figure 1A, the use of reductive amination chemistry, which preserves the labile AA-tRNA ester bond, to link the amine to an aldehyde containing a triphenylphosphonium group (interpreted as linker L); and that Figure 1B shows an assay of aminoacylation of bulk tRNA by all 20 natural amino acids and aminoacyl-tRNA synthetase (AARS) in a single pot reaction (interpreting the structure as shown in Figure 1A as comprising tRNA with a 3’ terminus; primary amine; tRNA-A-z-L; interpreting the natural amino acids as canonical amino acids; 3’ cytosine C75 is not 2’-deoxycytosine; and x or y is carbonyl and alpha-effect amine is the other, claims 2, 4 and 33) (pg. 4356, col 2, last full paragraph, lines 16-18; pg. 4357, col 1, Figure 1; and pg. 4357, col 1, first full paragraph, lines 1-6). Hartman et al. teach in Figure 2, the use of N-Me and -amino acids as aminoacyl-tRNA synthetase (AARS) substrates, wherein six N-Me amino acids are substrates for AARS, such that tRNA is aminoacylated with N-Me Val (M1), N-Me Leu (M2), N-Me Asp (M3), N-Me His (M4), N-Me Lys (M5) and N-Me Trp (M6) and detected in the assay (interpreted as non-canonical amino acids; not 2’-deoxycytosine; and x or y is carbonyl and alpha-effect amine is the other, claims 3, 4 and 33) (pg. 4357, col 2, first partial paragraph, lines 6-11).
Hartman et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 2-4 and 33 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Amy M Bunker/
Primary Examiner, Art Unit 1639